

116 S1040 IS: Immigrant Veterans Eligibility Tracking System Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1040IN THE SENATE OF THE UNITED STATESApril 4, 2019Ms. Duckworth (for herself, Ms. Cortez Masto, Ms. Hirono, Mr. Blumenthal, Mr. Wyden, Mr. Merkley, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to identify each alien who is serving, or has served,
			 in the Armed Forces of the United States on the application of  any such
			 alien for an immigration benefit or the placement of any such alien in an
			 immigration enforcement proceeding, and for other purposes.
	
 1.Short titleThis Act may be cited as the Immigrant Veterans Eligibility Tracking System Act or the I–VETS Act. 2.Identifying aliens connected to the Armed Forces (a)In generalOn the application by an alien for an immigration benefit or the placement of an alien in an immigration enforcement proceeding, the Secretary of Homeland Security shall—
 (1)determine whether the alien is serving, or has served, as a member of— (A)a regular or reserve component of the Armed Forces of the United States on active duty; or
 (B)a reserve component of the Armed Forces in an active status; and
 (2)with respect to the immigration and naturalization records of the Department of Homeland Security relating to an alien who is serving, or has served, as a member of the Armed Forces described in paragraph (1), annotate such records—
 (A)to reflect that membership; and
 (B)to afford an opportunity to track the outcomes for each such alien.
 (b)Prohibition on use of information for removalInformation gathered under subsection (a) may not be used for the purpose of removing an alien from the United States.